Per Curiam.
Reargument of the appeal in this case was ordered solely upon the question whether this court should modify the decree so as to provide for an accounting between the parties. While we are of opinion that some of the expenditures made by defendant might properly be divided between the litigants, this matter was not presented to the trial court, the defendant made no requests to find nor were any findings made by the trial justice. In the state of the record as it comes to this court, we are unable to make any findings upon the subject or to make any order d'recting an accounting. The defendant may, if so advised, apply to the trial justice at the foot of the judgment for further relief. Upon reargument, the judgment appealed from is affirmed as directed in the order made upon the original argument. Present — Kelly, P. J., Manning, Young and Hagarty, JJ. Upon reargument, the judgment appealed from is unanimously affirmed, as directed in the order made upon the original argument.